Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

 Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.

Allowable Subject Matter
Claims 1-9, 11-21 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

The prior art Baboescu teaches cellular WLAN internetworking including first and second tunnel encapsulations. The applicant’s arguments with respect to prior art reference Baboescu not teaching the claim 1 with newly added claim limitations (page 12) have been fully considered and are persuasive. 
Prior art on record Tomici is directed to network discovery and selection including WLAN QoS parameters, and QoS bearer including QoS class identifier. However, Tomici does not teach encapsulation at first switch with QoS bearer information of packet, the second switch copying the bearer indicator and QoS class identifier into header of access tunnel encapsulation and removing fabric tunnel encapsulation of the packet and forwarding the packet within access tunnel encapsulation to the cellular access point to be transmitted to the client via the cellular access point. 
Upon further search, reference Samuel et al. (US 20210185752) and Mehta et al. (US 20200196183) have been cited. Samuel has common inventors and assignee, and directed integrating cellular access within an enterprise fabric and establishing data plane connectivity for the client with the network via the cellular access point, the first switch of the network, and a second switch of the network based, at least in part, on the IP address for the client. Mehta teaches quality of service information in a network with tunneled backhaul, the backhaul bearer has single priority parameter, while the second secure IP tunnel includes separate QCI for each UE bearer (abstract, fig 2). However, the reference differs in copying the QoS information from first tunnel to the second tunnel to maintain or extend the QoS as recited in claim 1. 

Further search on prior art and prior arts on record, fail to teach, alone or in combination, the claim limitations of claim 1, thus claim 1 is allowed. Independent claims 12 and 16 recite similar allowable subject matter, and thus allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        7/22/2022